Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
	The examiner acknowledges the amendment of claims 1 & 11.  Applicants arguments filed on (02/03/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 10-11, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Winograd et al. (U.S. Publication 2012/0072729) in view of Oh et al. (U.S. Publication 2018/0091515) & Kaneda et al. (U.S. Publication 2007/0127771)
As to claims 1 & 11, Winograd discloses a method for screening whether to modicontent for modification, the method comprising: identifying content associated with an entity (202, Fig. 2 & [0074] discloses identifying content (e.g. file name, a file size etc…) associated with a watermark); extracting one or more objects of the content (204, Fig. 2 & [0074] discloses a hash value associated with the content can be generated); generating for each of the one or more objects a signature (206, Fig. 2 & [0074] discloses a digital signature associated with the extraction information); determining a publication status of the content (216, Fig. 2 & [0075] discloses checking content use policy (e.g. publication status)); generating a content modification flag based on the context information and based on the publication status (218, Fig. 2 & [0075] discloses enforcement actions based on content use policy obtained @ 216, Fig. 2); and storing the content modification flag in data storage, wherein the content modification flag is linked to the content ([0075-0076] discloses the content use policy associated with the extracted watermarks is stored with the extraction information in Step 210.  It must be also ensured that the stored content use policy is up to date.)
Winograd is silent to comparing each signature to a database of reference signatures; determining context information based on the comparison of each signature.
However, Oh discloses comparing each signature to a database of reference signatures (506, Fig. 5 & [0036]); determining context information based on the comparison of each signature (See 508/512, Fig. 5 & [0037-0038] discloses determining authorization status).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd’s disclosure to include the above limitations in order to ascertain authorization status for system access.
Winograd in view of Oh is silent to wherein the content modification flag indicates whether the content is suitable for content modification.
However, Kaneda discloses wherein the content modification flag indicates whether the content is suitable for content modification. (Fig. 4 & [0091-0096] discloses extracting a digital watermark and a CPU integrates the extracted digital watermarks and checks if the image designated by the print instruction is an object to be copyrighted or the like (e.g. if the watermark is flagged)….if YES…image editing may be permitted…(e.g. suitable).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd in view of Oh’s disclosure to include the above limitations in order to restrict unauthorized alterations [Abstract,  [0001, 0021-0033].
As to claim 4, Winograd in view of Oh & Kaneda discloses everything as disclosed in claim 1. In addition, Winograd discloses retrieve metadata linked to the content; update the metadata with the content modification flag; and store the updated metadata in the data storage. ([0075] discloses keeping stored content use policy up to date)
As to claim 5, Winograd in view of Oh & Kaneda discloses everything as disclosed in claim 4. In addition, Winograd discloses wherein the metadata comprises publication information, and wherein determining the publication status is based on the publication information. ([0075] discloses keeping stored content use policy up to date)
As to claims 8 & 18, Winograd in view of Oh & Kaneda discloses everything as disclosed in claims 1 & 11. In addition, Winograd discloses wherein the content comprises an image ([0062-0063]), and wherein the content modification flag is indicative of whether the image is suitable for content modification. (See Check Use Policy, Fig. 2)
As to claims 10 & 20, Winograd in view of Oh & Kaneda discloses everything as disclosed in claims 1 & 11. In addition, Oh discloses further comprising generating metadata for storage in the data storage, wherein the metadata comprises one or more of the group comprising (502-504, Fig. 5 & [0033])
Claims 2, 7, 12, 14-15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Winograd et al. (U.S. Publication 2012/0072729) in view of Oh et al. (U.S. Publication 2018/0091515) & Kaneda et al. (U.S. Publication 2007/0127771) as applied in claims 1 & 11, above further in view of Vasishth et al. (U.S. Publication 2006/0143685)
As to claims 2 & 12, Winograd in view of Oh & Kaneda discloses everything as disclosed in claims 1 & 11 respectively but are silent to receiving a request for candidate content suitable for content modification; and determining whether the content is suitable for content modification based on the content modification flag, wherein: if it is determined that the content is not suitable for content modification, denying the request, and if it is determined that the content is suitable for content modification, accepting the request.
However, Abstract, Vasishth’s [0006, 0072] & Fig. 1, 3-4 discloses receiving a request for candidate content suitable for content modification; and determining whether the content is suitable for content modification based on the content modification flag, wherein: if it is determined that the content is not suitable for content modification, denying the request, and if it is determined that the content is suitable for content modification, accepting the request.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd in view of Oh & Kaneda’s disclosure to include the above limitations in order to maintain a consistent and security network protocols in an interconnected system with varying rules structures [0005].
14, Winograd in view of Oh, Kaneda & Vasishth discloses everything as disclosed in claim 11. In addition, Winograd discloses retrieve metadata linked to the content; update the metadata with the content modification flag; and store the updated metadata in the data storage. ([0075] discloses keeping stored content use policy up to date)
As to claim 15, Winograd in view of Oh, Kaneda & Vasishth discloses everything as disclosed in claim 14. In addition, Winograd discloses wherein the metadata comprises publication information, and wherein determining the publication status is based on the publication information. ([0075] discloses keeping stored content use policy up to date)
As to claims 7 & 17, Winograd in view of Oh & Kaneda discloses everything as disclosed in claims 1 & 11 respectively but are silent to wherein generating the content modification flag comprises determining one or more portions of the content that are suitable for content modification.
However, Abstract, Vasishth’s [0006, 0072] & Fig. 1, 3-4 discloses wherein generating the content modification flag comprises determining one or more portions of the content that are suitable for content modification.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd in view of Oh & Kaneda’s disclosure to include the above limitations in order to maintain a consistent and security network protocols in an interconnected system with varying rules structures [0005].
Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Winograd et al. (U.S. Publication 2012/0072729) in view of Oh et al. (U.S. Publication 2018/0091515) & Kaneda et al. (U.S. Publication 2007/0127771) as applied in claims 1 & 11, above further in Radhakrishnan et al. (U.S. Publication 2009/0304082)
As to claims 3 & 13, Winograd in view of Oh & Kaneda discloses everything as disclosed in claims 1 & 11 respectively but are silent to wherein determining the publication status of the content comprises: determining a content signature of the content; comparing the content signature with reference content signatures of a plurality of content; and  2Application No.: 16/404,531Docket No.: 003597-2248-101 Preliminary Amendment dated June 21, 2019 based on the comparison, determining whether the content signature matches a reference content signature.
However, Radhakrishnan’s [0127] & Figures disclose wherein determining the publication status of the content comprises: determining a content signature of the content; comparing the content signature with reference content signatures of a plurality of content; and2Application No.: 16/404,531Docket No.: 003597-2248-101 Preliminary Amendment dated June 21, 2019based on the comparison, determining whether the content signature matches a reference content signature.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd in view of Oh & Kaneda’s disclosure to include the above limitations in order to facilitate secure data distribution. 
Claims 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Winograd et al. (U.S. Publication 2012/0072729) in view of Oh et al. (U.S. Publication 2018/0091515) & Kaneda et al. (U.S. Publication 2007/0127771) as applied in claims 1 & 11, above further in view of GOPALAKRISHNAN (U.S. Publication 2011/0320365)
As to claims 6 & 16, Winograd in view of Oh & Kaneda discloses everything as disclosed in claims 1 & 11 respectively but are silent to wherein generating the content modification flag comprises determining one or more categories of suitable types of products for content modification.
However, GOPALAKRISHNAN’s & Fig. 10 & [0106-0107] discloses wherein generating the content modification flag comprises determining one or more categories of suitable types of products for content modification. (See 1020, Fig. 10)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd in view of Oh & Kaneda’s disclosure to include the above limitations in order to separate items requiring approval (See 1020, Fig. 10). 
Claims 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Winograd et al. (U.S. Publication 2012/0072729) in view of Oh et al. (U.S. Publication 2018/0091515) & Kaneda et al. (U.S. Publication 2007/0127771) as applied in claims 8 & 18, above further in view of Hodge et al. (U.S. Publication 2019/0174099)
As to claims 9 & 19, Winograd in view of Oh & Kaneda discloses everything as disclosed in claims 8 & 18 respectively but are silent to wherein extracting the one or more objects of the content comprises identifying at least one of the group comprising a person, a place, and an item represented by the content.
However, Hodge’s [0011, 0013] discloses wherein extracting the one or more objects of the content comprises identifying at least one of the group comprising a person, a place, and an item represented by the content.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd in view of Oh & Kaneda’s disclosure to include the above limitations in order to facilitate secure data distribution. 
CONCLUSION

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661